DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 includes a typographical error “wherein the the” in line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US 2020/0107291, hereinafter Nayak, the effective filing date of claims as currently recited is 11/19/2018, the claims as currently recited are not entitled to the effective .

As per claim 1, Nayak teaches a computerized system, comprising:
a location sensor (i.e., GPS receiver, see at least [0139]);
one or more user data sensors configured to provide user data (i.e., one or more sensors, see at least [0051], [0085]);
one or more processors (see at least [0139]): and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (see at least [0139]), cause the computerized system to: 
	determine, using one or more user data sensors, a current context of a user (i.e., processing censor data received from one or more sensors, sensor data can include data from one or more IMUs, accelerometers, gravity sensors, compasses, gyroscopes, magnetometers, or other sensors of the mobile device, see at least [0085]);
determine a set of historic visits by the user to one or more historically-visited locations (i.e., user’s historical locations and movements, see at least [0086]); 
based at least on the current context and the set of historic visits, determine a inferred current user location of the user (i.e., use the user’s historical locations and movements, as well as other context data, to predict the current location estimate, see at least [0085], [0086]); and 
provide the inferred current user location to at least one inferred current location consumer in place of current location information from the location sensor (i.e., device 
	Nayak does not explicitly teach disable the location sensor.
	Nurminen teaches disable the location sensor (i.e., disabling GPS receiver, see at least [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to disable location sensor because Nayak teaches using sensors data not including GPS data and historical location data to estimate location (see at least [0043], [0085]-[0086] of Nayak) and disabling GPS receiver reduces the energy consumption of the mobile user equipment (see at least [0036] of Nurminen).

As per claim 3, Nayak teaches wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to: 
determine semantic information associated with the inferred current user location, the semantic information including at least a likely length of stay at the inferred current user location, likely departure time from the inferred current user location, user activity likely to be performed at the inferred current user location, or another person likely to be present at the inferred current user location (i.e., determine mobility characteristics of the mobile device, which can reflect current or recent movement of the device, mobility characteristic indicate that the device has been in a high mobility state, a low mobility state, or a stationary state for an amount of time see at least [0016], [0088], [0131]).

As per claim 11, Nayak teaches wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to:
perform conflation of the inferred current user location with an explicit signal that comprises information associated with a possible location of the user (i.e., estimate of location may additionally reference other inputs such device’s historical location patterns, expected location based on user data, see at least [0043], [0086], [0125], [0126]), and wherein the explicit signal includes information indicating a flight, scheduled event, out-of-routine event, or ephemeral information user (i.e., user data including travel itinerary, flight information, a meeting, an appointment, or other calendar information, see at least [0043], [0125]). 

As per claim 13, Nayak teaches the invention as claimed, including a computing device comprising: 
one or more processors (see at least [0139]); and
computer memory storing computer instructions that, when executed by the one or more processors (see at least [0139]), cause the computing device to:
determine a current context of a user (i.e., processing censor data received from one or more sensors, sensor data can include data from one or more IMUs, accelerometers, gravity sensors, compasses, gyroscopes, magnetometers, or other sensors of the mobile device, see at least [0085]);
determine a set of historic visits by the user to one or more locations (i.e., user’s historical locations and movements, see at least [0086]); 
based at least on the current context and the set of historic visits, determine a history-based prediction of an inferred current location of the user (i.e., use the user’s 
determine an explicit location signal for the user (i.e., user data including travel itinerary, a meeting, an appointment, or other calendar information, see at least [0043], [0125]); 
conflate the explicit location signal and the history-based prediction to determine a coherent inferred current location of the user (i.e., estimate of location may additionally reference other inputs such device’s historical location patterns, expected location based on user data, see at least [0043], [0086], [0125], [0126]); and 
provide the coherent inferred current location of the user to an inferred location consumer that is operable to, in at least one instance, use the coherent inferred current location of the user in place of the current location information from the location sensor (i.e., device can adjust criteria based on current location estimate, see at least [0026], [0043], [0056], [0093]). 
Nayak does not explicitly teach disable a location sensor.
	Nurminen teaches disable a location sensor (i.e., disabling GPS receiver, see at least [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to disable a location sensor because Nayak teaches using sensors data not including GPS data, historical location data, and user data to estimate location (see at least [0043], [0085]-[0086] of Nayak) and disabling GPS receiver reduces the energy consumption of the mobile user equipment (see at least [0036] of Nurminen).

As per claim 14, Nayak teaches wherein the wherein the coherent inferred current location of the user comprises a semantic location and the semantic location is provided with semantic information relating to the semantic location (i.e., a region correlated with estimated location, estimated location indicate mobile device is more likely located in second geographic region than in first geographic region, see at least [0021], [0130], [0132]), 
the semantic information including at least a likely length of stay at semantic location, an expected departure time from the semantic location, user activity likely to be performed at the semantic location, a venue of the semantic location, or another person likely to be present at the semantic location (i.e., determine mobility characteristics of the mobile device, which can reflect current or recent movement of the device, mobility characteristic indicate that the device has been in a high mobility state, a low mobility state, or a stationary state for an amount of time see at least [0016], [0088], [0130], [0131]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Nurminen, further in view of Ljung (US 2016/0269888).

As per claim 2, Nayak does not explicitly teach wherein the inferred location consumer comprises an operating system.
Ljung teaches inferred location consumer comprises an operating system (i.e., data is used to identify a country or region of the world in which the electronic device is most likely being used, from the identified country or region, the electronic device configures the band scan order, full band scan functions may be embodied as part of the operation system, see at least [0005], [0031]).
. 

Claims 4-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Nurminen, further in view of Marti et al. (US 2014/0156180, hereinafter Marti).

As per claim 4, Nayak does not explicitly teach wherein the inferred current user location is determined based at least on the inferred current user location having a highest observation count in a subset of the set of historic visits. 
Marti teaches inferred current user location is determined based at least on the inferred current user location having a highest observation count in a subset of a set of historic visits (i.e., derive the highest probable location as a function of the multidimensional match, identify to which locations in asset of locations a vector of sensor measurements belong, see at least [0004], [0006], [0036], [0068], [0069], [0089], [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that the inferred current user location is determined based at least on the inferred current user location having a highest observation count in a subset of the set of historic visits as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in 

As per claim 5, Nayak does not explicitly teach where each historic visit in the subset of historic visit includes at least a behavior feature pattern or periodic feature pattern in common with the current context of the user.
	Marti teaches each historic visit in the subset of historic visit includes at least a behavior feature pattern or periodic feature pattern in common with the current context of the user (i.e., derive the highest probable location as a function of the multidimensional match, identify to which locations in asset of locations a vector of sensor measurements belong, feature vector can be associated with location, determine a probability that multi-dimensional measurement vector 702 is located at each of locations 704, 706, 708, and 710 by applying a kernel function a difference between multi-dimensional vector 702 and respective feature vectors or measurement vectors corresponding to locations 704, 706, 708, and 710, see at least [0004], [0006], [0036], [0068], [0069], [0082], [0089], [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that where each historic visit in the subset of historic visit includes at least a behavior feature pattern or periodic feature pattern in common with the current context of the user  as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on sensor data difference between features (see at least [0036] of Marti).

As per claim 6, Nayak teaches wherein the current context comprises one or more current context features (see at least [0047], [0016]). 
Nayak does not explicitly teach wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to determine the inferred current user location by: determining a set of candidate inferred current user locations from the historic visits based at least on one or more historical context features of the historic visits and the one or more current context features; determining a corresponding prediction confidence for each respective candidate inferred current user location; and in at least one instance, select a particular candidate inferred current user location having the highest prediction confidence as the inferred current user location.
Marti teaches computer-executable instructions, when executed by the one or more processors, cause the computerized system to determine inferred current user location by: determining a set of candidate inferred current user locations from the historic visits based at least on one or more historical context features of the historic visits and the one or more current context features (i.e., determine candidate locations of the mobile device at a first time point based on candidate positions determined at a previous time point conditioned upon an observation of one or more environmental variables provided at the first time point, see at least [0006]); 
determining a corresponding prediction confidence for each respective candidate inferred current user location (i.e., sensor readings, also referred to as observations of the one or more environment variables are compared with a location fingerprint database to determine the probability that the mobile device is at each of the candidate locations, see at least [0036]); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to determine the inferred current user location by: determining a set of candidate inferred current user locations from the historic visits based at least on one or more historical context features of the historic visits and the one or more current context features; determining a corresponding prediction confidence for each respective candidate inferred current user location; and in at least one instance, select a particular candidate inferred current user location having the highest prediction confidence as the inferred current user location as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on determining candidate locations and determining highest probable location (see at least [0036], [0088]-[0090] of Marti).

As per claim 15, Nayak teaches wherein determining the current context comprises determining a plurality of features of the user (i.e., a user location model, see at least [0086]).
	Nayak does not explicitly teach based on the plurality of features, determine a subset of historic visits; and select the history-based prediction based at least on the inferred current location having a highest observation count in the subset. 
Marti teaches teach based on a plurality of features, determine a subset of historic visits (i.e., determine candidate locations of the mobile device at a first time point based on candidate 
select the history-based prediction based at least on the inferred current location having a highest observation count in the subset (i.e., derive the highest probable location as a function of the multidimensional match, identify to which locations in asset of locations a vector of sensor measurements belong, see at least [0004], [0006], [0036], [0068], [0069], [0089], [0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to based on the plurality of features, determine a subset of historic visits; and select the history-based prediction based at least on the inferred current location having a highest observation count in the subset as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on sensor data, by matching sensor readings (see at least [0036] of Marti).

As per claim 16, Nayak teaches wherein the plurality of features includes a behavior pattern feature or a periodic feature (i.e., a user location model uses a user’s historical locations and movements, as well as other context data, see at least [0086]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Nurminen, further in view of Marti, further in view of Bhagavat et al. (US 2010/0142808, hereinafter Bhagavat).

As per claim 7, Nayak as modified do not teach wherein the prediction confidence is determined as a product of a prediction probability and a prediction significance corresponding to each respective candidate inferred current user location.
Bhagavat teaches a prediction confidence score is determined as a product of a probability and a significance (i.e., confidence value may be obtained by multiplying a factor indicating the visual significance of a banding artifact, by a factor indicating the likelihood of banding being present, see at least [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that the prediction confidence is determined as a product of a prediction probability and a prediction significance corresponding to the candidate inference as similarly taught by Bhagavat because prediction probability and prediction significance are known in the art, and determining confidence values as a product of probability and significance is known in the art (see at least [0029] of Bhagavat). Thus, the modification to determine a confidence value as taught by Bhagavat would have been obvious as applying a known technique to a known method to achieve predictable results.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Nurminen, further in view of Marti, further in view of Marti et al. (US 2014/0364149, hereinafter Marti2).

As per claim 8, Nayak does not explicitly teach wherein the computer-executable instructions, when executed by the one or more processors, cause the computerized system to: perform visit filtering on the set of historic visits to determine a subset of historic visits; 
Marti teaches perform visit filtering on the set of historic visits to determine a subset of historic visits (i.e., determine candidate locations of the mobile device at a first time point based on candidate positions determined at a previous time point conditioned upon an observation of one or more environmental variables provided at the first time point, see at least [0006]); 
determine a similarity score for each historic visit in the subset with respect to the current context (i.e., based on a comparison between the sensor readings and observation data in the fingerprint database associated with each of the candidate locations, a weight value is assigned to each of the candidate location, see at least [0036], [0037]);
determine, from the subset of historic visits, an example set of historic visits based on a comparison of the similarity score to a similarity threshold, the example set comprising those historic visits in the subset having a similarity score that satisfies the similarity threshold (i.e., if the weight value for a candidate location is lower than a threshold, the candidate location is removed from further consideration, see at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to perform visit filtering on the set of historic visits to determine a subset of historic visits; determine a similarity score for each historic visit in the subset with respect to the current context; determine, from the subset of 
Marti2 teaches determine inferred user location as a particular location that occurs the most often in an example set (i.e., more transitions from one state to another state in the past at the given time can correspond to a higher probability density value, providing the location as predicted future location can include identifying a state associated with a highest probability, and designating the location associated with the state with the highest probability as the predicted future location, see at least [0052], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak and Marti to determine the inferred current user location as a particular location that occurs the most often, in the example set as similarly taught by Marti because the determining would select a location using known criteria in the art which includes selecting a location one that has more visits (see at least [0084] of Marti).

As per claim 9, Nayak does not explicitly teach wherein the similarity score for each historic visit is based on a number of historical context features in common with the one or more current context features, and wherein the similarity threshold is predetermined or based on a number of historic visits in the subset.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that the similarity score for each historic visit is based on a number of historical context features in common with the one or more current context features, and wherein the similarity threshold is predetermined or based on a number of historic visits in the subset as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on determining candidate locations on matching features and removing candidate locations from further consideration based on likelihood that the mobile device is at the candidate location (see at least [0036], [0037], [0088]-[0090] of Marti).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Nurminen, further in view of Marti, further in view of Marti2, further in view of Chen et al. “A personal route prediction system based on trajectory data mining” (hereinafter Chen).

As per claim 10, Nayak does not explicitly teach the similarity score reflects a Levenschtein distance.

It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified Nayak and Marti such that determining a similarity score for each historic visit comprises determining a visitation sequence similarity between the historic visit and the current visit using a Levenschtein distance as similarly taught by Chen because Levenschtein distance is known in the art to be a traditional metric used to measure difference between two sequences (see at least page 1281, paragraph 1 of Chen), and the modification to use Levenschtein distance would have been obvious to one of ordinary skill in the art as applying a known technique to a known method to achieve  predictable results. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of in view of Nurminen, further in view of Bapierre, “Context specific next location prediction”.

As per claim 12, Nayak does not explicitly teach wherein performing the conflation comprises: determining an explicit signal confidence associated with the explicit signal; based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the inferred current user location; and based at least on the level of conflict: (1) overriding the inferred current user location with location information derived from the explicit signal; (2) modifying the inferred current user location according to the explicit; or (3) determining that the explicit signal will not impact the inferred current user location.

based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the inferred user location (i.e., user’s adherence to schedules [Symbol font/0x75] and location associated with the user’s schedule and remaining locations, see at least pages 162-163, section 6.2); and 
based on the level of conflict: (1) overriding the inferred user location with location information derived from the explicit signal; (2) modifying the inferred user location according to the explicit; or (3) determining that the explicit signal will not impact the inferred user location (i.e., boost the probability of the location associated with the schedule by multiple the probability of the location being the next location of the user with the user’s adherence to schedules [Symbol font/0x75], the probability of the remaining locations is then dampened by the factor 1-[Symbol font/0x75], see at least pages 162-163, section 6.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that performing conflation of the explicit signal and inferred current user location comprises: determining an explicit signal confidence associated with the explicit signal; based at least on the explicit signal confidence, determining a level of conflict between the explicit signal and the inferred current user location; and based at least on the level of conflict: (1) overriding the inferred current user location with location information derived from the explicit signal; (2) modifying the inferred current user location according to the explicit; or (3) determining that the explicit signal will not impact the inferred current user location. as similarly taught by Bapierre because the influence of discrete .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Grzywaczewski et al. (US 2017/0013408, hereinafter Grzywaczewski), further in view of Nurminen.

As per claim 17, Nayak teaches the invention as recited, including a computerized method comprising: 
determining a current context for a user (i.e., processing censor data received from one or more sensors, sensor data can include data from one or more IMUs, accelerometers, gravity sensors, compasses, gyroscopes, magnetometers, or other sensors of the mobile device, see at least [0085]); 
determining a set of historic visits by the user to one or more locations (i.e., user’s historical locations and movements, see at least [0086]); 
based on the current context and the set of historic visits, determining an inferred current location of the user (i.e., use the user’s historical locations and movements, as well as other context data, to predict the current location estimate, see at least [0085], [0086]); 
determining an explicit signal for the user (i.e., user data including travel itinerary, a meeting, an appointment, or other calendar information, see at least [0043], [0125]); 
performing conflation of the explicit signal and the inferred current location to determine a coherent inferred current location of the user (i.e., estimate of location may additionally 
using a coherent inferred current location of the user in place of current location information from the location sensor (i.e., device can adjust criteria based on current location estimate, see at least [0026], [0043], [0056], [0093]).
	Nayak does not explicitly teach the explicit signal indicating an alternative possible current location of the user.
Grzywaczewski teaches determine an explicit signal for the user indicating an alternative possible current location of the user (i.e., if both a non-routine event time and a routine event time substantially match the current time input, non-routine event is at an alternative location, see at least [0031], [0032], 0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak such that teach the explicit signal indicating an alternative possible current location of the user as similarly taught by Grzywaczewski because it is known in the art that user’s personal data such as meetings, appointments do not occur according to a regular pattern and these type of non-routine events are taken into consideration when predicting a user’s destination (see at least [0031]-[0040] of Grzywaczewski).
Nayak does not explicitly teach disabling a location sensor.
	Nurminen teaches disabling a location sensor (i.e., disabling GPS receiver, see at least [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to disable a location sensor because Nayak .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Grzywaczewski, further in view of Nurminen, further in view of Marti.

As per claim 18, Nayak teaches wherein determining the current context comprises determining one or more current user context features (see at least [0016], [0047], [0086]). 
Nayak does not explicitly teach wherein determining the inferred current location of the user comprises: determining a set of candidate pattern-based predicted current locations, each candidate pattern-based predicted current location determined using a subset of the set of historic visits, each historic visit in the subset sharing at least one context feature in common with the one or more current user context features; determining a corresponding prediction confidence for each candidate pattern-based predicted current location; and in at least one instance, selecting the inferred current location from the set of candidate pattern-based predicted current locations based at least on the inferred current location having a highest prediction confidence.
Marti teaches determining a set of candidate pattern-based predicted current locations, each candidate pattern-based predicted current location determined using a subset of the set of historic visits, each historic visit in the subset sharing at least one context feature in common with the one or more current user context features (i.e., determine candidate locations of the mobile device at a first time point based on candidate positions determined at a previous time 
determining a corresponding prediction confidence for each candidate pattern-based predicted current location (i.e., sensor readings, also referred to as observations of the one or more environment variables are compared with a location fingerprint database to determine the probability that the mobile device is at each of the candidate locations, see at least [0036]); and 
in at least one instance, selecting the inferred current location from the set of candidate pattern-based predicted current locations based at least on the inferred current location having a highest prediction confidence (i.e., derive the highest probable location as a function of the multidimensional match, see at least [0088]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to determine a set of candidate pattern-based predicted current locations, each candidate pattern-based predicted current location determined using a subset of the set of historic visits, each historic visit in the subset sharing at least one context feature in common with the one or more current user context features; determine a corresponding prediction confidence for each candidate pattern-based predicted current location; and in at least one instance, select the inferred current location from the set of candidate pattern-based predicted current locations based at least on the inferred current location having a highest prediction confidence as similarly taught by Marti because Nayak discloses using sensor data to estimate location and it would have been obvious to use known technique in the art to determine location based on determining candidate locations and determining highest probable location (see at least [0036], [0088]-[0090] of Marti).
As per claim 19, Nayak does not explicitly teach wherein determining the set of candidate pattern-based predicted current locations comprises, for each candidate pattern-based predicted current location: perform visit filtering to determine the subset of historic visits based at least on a visitation similarity between the historic visit and the one or more current user context features; selecting the subset historic visits based at least on each historic visit in the subset having a corresponding similarity score satisfying a similarity threshold.
Marti teaches perform visit filtering to determine the subset of historic visits based at least on a visitation similarity between the historic visit and the one or more current user context features (i.e., determine candidate locations of the mobile device at a first time point based on candidate positions determined at a previous time point conditioned upon an observation of one or more environmental variables provided at the first time point, based on a comparison between the sensor readings and observation data in the fingerprint database associated with each of the candidate locations, a weight value is assigned to each of the candidate location, see at least [0006], [0036], [0037]);
selecting the subset historic visits based at least on each historic visit in the subset having a corresponding similarity score satisfying a similarity threshold (i.e., if the weight value for a candidate location is lower than a threshold, the candidate location is removed from further consideration, see at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to perform visit filtering to determine the subset of historic visits based at least on a visitation similarity between the historic visit and the one or more current user context features; selecting the subset historic visits based at least on each historic visit in the subset having a corresponding similarity score satisfying a similarity .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, in view of Grzywaczewski, further in view of Nurminen, further in view of Marti, further in view of Marti2.

As per claim 20, Nayak does not explicitly teach wherein selecting the inferred current location from the set comprises determining that the inferred current location occurs the most often in the subset of historic visits.
Marti2 teaches selecting an inferred location from a set comprises determining that the inferred location occurs the most often in a subset of historic visits (i.e., more transitions from one state to another state in the past at the given time can correspond to a higher probability density value, providing the location as predicted future location can include identifying a state associated with a highest probability, and designating the location associated with the state with the highest probability as the predicted future location, see at least [0052], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak and Marti to determine that the inferred current location occurs the most often in the subset of historic visits as similarly taught by Marti because the determining would select a location using known criteria in the art which includes selecting a location one that has more visits (see at least [0084] of Marti).
Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 13, and17, Applicants argued that Faaborg’s predicted destination is a future destination, not a current location, and Li only discloses using inferring past or future locations of a device, not a current location.  In response, Examiner disagrees that the inferring current location would disqualify prior art that infers a future location, as inference technique used to infer a future location can similarly be applied to infer a current location.  Applicant’s specification as filed supports this position as Applicant frequently states inferred current location together with future location when disclosing details of inferring the location, using language such as “may determine a likely current and/or future location,” “determining an inferred current location and/or a predicted future location.”  Applicant’s argument directed to disable the location sensor are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ide et al. (US 2011/0302116) is cited to teach a method of current location estimation.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121